DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
By the above submission, Claims 1, 6, 8, 11, 12, 15, 16, 24-26, 29, 31, 33, 36, 40, 42, 44-46, 49, 50, 59, and 65 have been amended.  Claims 18, 67, and 68 have been canceled.  New Claims 69-87 have been added.  Claims 1, 6, 8, 11, 12, 15-17, 19-21, 24-26, 29, 31, 33, 36, 37, 40-46, 49, 50, 59, 64-66, and 69-87 are currently pending in the present application.

Response to Amendment

The amendments to the claims do not fully comply with the requirements of 37 CFR 1.121(c).  In particular, the amendments to at least Claims 26 and 65 do not fully comply with the requirement of 37 CFR 1.121(c)(2) that the text of any deleted subject matter must be placed within double brackets if strikethrough cannot be easily perceived, noting that double brackets may also be used to show deletion of five or 

Response to Arguments

Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1, 6, 8, 11, 12, 15-21, 24-26, 29, 31, 33, 36, 37, 40-46, 49, 50, 59, and 64-66 under 35 U.S.C. 103 as unpatentable over Hitchcock et al, US Patent 9282098, in view of Renaud et al, US Patent Application Publication 2008/0222706, and with particular reference to amended independent Claim 1, Applicant argues that neither Hitchcock nor Renaud, individually, discloses “in response to the second request, determining, based on content accessible via the second URI and based on historic usage of the credential to access the second URI, whether to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hitchcock teaches determining whether to transmit a credential based on content accessible via a URI (see, for example, Hitchcock, column 11, lines 10-46, network page used to determine how to transmit credential, URL examined; see also column 23, lines 38-63, and column 24, lines 11-17, as well as column 23, lines 16-37, and column 20, lines 24-59, discussing transmitting a session secret based on determining whether to transmit the credential) and Renaud teaches determining whether to transmit a credential based on historic usage of the credential to access a URI (Renaud, paragraphs 0022-0023, 0037, as previously cited).  It is noted that, although Applicant argues that Renaud does not consider historic usage of a credential to access a second URI after it has been used for a first URI (page 18 of the present response), the claims do not require the first and second URIs to be different.  Therefore, the combined teachings of Hitchcock and Renaud at least suggest determining whether to transmit the credential based on content accessible via the second URI and based on historic usage of the credential, as recited in the independent claims as amended.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn because the amendments to the claims have raised new issues, as detailed below.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 1 and 26 have been amended to recite “a first request for access to first content provided by a first [URI]” and “based on content accessible via the second URI”, and new Claim 71 recites similar subject matter.  There appears to be no mention of these limitations in the specification (in the cited paragraphs or elsewhere) and therefore there is not proper antecedent basis for these claims in the specification.  Further, amended Claim 59 and new Claim 86 recite “a comparison between previous requests and the request” and “deny access to one or more first URIs of the remote server”.  There appears to be no mention of such limitations in the specification, and therefore there is not proper antecedent basis for these limitations in the specification.  For further detail, see below with respect to the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.


Claim Rejections - 35 USC § 112

The rejection of Claim 18 under 35 U.S.C. 112(a) is moot in view of the cancellation of the claim.  The rejection of Claims 1, 6, 8, 11, 12, 15-17, 19-21, 24-26, 29, 31, 33, 36, 37, 40-46, 49, 50, 59, and 60-64 under 35 U.S.C. 112(a) for failure to comply with the written description requirement is NOT withdrawn because the amendments have raised new issues, as detailed below.  The rejection of Claims 45 and 59 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 11, 12, 15-17, 19-21, 24-26, 29, 31, 33, 36, 37, 40-46, 49, 50, 59, 64-66, and 69-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Independent Claims 1 and 26 have been amended to recite “a first request for access to first content provided by a first [URI]” and “based on content accessible via the second URI”, and new Claim 71 recites similar subject matter.  There appears to be no mention of these limitations in the specification.  Although Applicant points to paragraphs 0096, 0103, and 0139 of the specification for support of content accessible via or provided by a URI (see page 15 of the present response), there is no mention in paragraphs 0096 or 0139 of a URI, and although paragraph 0103 generally mentions a URL, there is no description of content accessible by that URL or provided by that URL.   There appears to be no mention elsewhere in the specification of content accessible via or provided by a URI, and therefore, there is not sufficient written description of these limitations in the specification.
Amended Claim 59 and new Claim 86 recite “a comparison between previous requests and the request” and “deny access to one or more first URIs of the remote server” or similar.  There appears to be no mention of such limitations in the specification.  Although Applicant has pointed to support in the specification for certain features (see page 15 of the present response), Applicant has not pointed out where the of Claims 59 and 86 are supported.  Therefore, there is not sufficient written description of these limitations in the specification.  See MPEP § 2163.04.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 8, 11, 12, 15-17, 19-21, 24-26, 29, 31, 33, 36, 37, 40-46, 49, 50, 59, 64-66, and 69-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to provide the client device with access to the second URI” in lines 15-16.  However, this appears to be contradictory or inconsistent with the earlier recitation of a second request for access to second content provided by a second URI; that is, there appears to be a contradiction or inconsistency with requesting access to content but being provided access to the URI itself.  This ambiguity renders the claim indefinite.
Claim 26 recites “in response to receiving, from the client device, to a first request” in line 7.  This is grammatically unclear, especially with respect to the phrase “to a first request”.  The claim further recites “to provide the client device with access to the second URI” in lines 22-23.  However, this appears to be contradictory or inconsistent with the earlier recitation of a second request for access to second content provided by a second URI; that is, there appears to be a contradiction or inconsistency with requesting access to content but being provided access to the URI itself.  The above ambiguities render the claim indefinite.

Claim 45 recites that the instructions “cause the system to identify the session secret” in lines 1-2.  It is not clear whether this is intended to be a further limitation on the identification of the session secret recited in Claim 44 or if this is intended to be an additional step/function of identifying the secret.
Claim 46 recites that the instructions “cause the system to identify the session secret” in lines 1-2.  It is not clear whether this is intended to be a further limitation on the identification of the session secret recited in Claim 44 or if this is intended to be an additional step/function of identifying the secret.
Claim 59 recites “the request” in line 3.  It is not clear whether this is intended to refer to the first request or second request in Claim 26 or to one of the “previous requests” of Claim 59.  Claim 59 further recites “one or more first URIs” in line 5; it is not clear whether this includes the first URI as recited in Claim 26.  Claim 59 additionally recites “one or more second URIs” in line 6; it is not clear whether this includes the second URI as recited in Claim 26.
Claim 71 recites “instructions that, when executed, cause” various functions in lines 1-2; however, it is not clear what is caused to perform the functions and/or what is executing the instructions.  The claim additionally recites  “the client device” in line 3 and “the remote server” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  The claim further recites “in response to receiving, from the client device, to a first request” in line 3.  This is grammatically unclear, especially with 
Claim 74 recites “authenticating… the client device with a proxy server” in lines 3-4.  It is not clear whether the client device is authenticated to the proxy server or authenticated using the proxy server.  This ambiguity renders the claim indefinite.
Claim 81 recites “further cause: identify” in lines 2-3.  This is grammatically unclear and not in proper idiomatic English.
Claim 86 recites “the request” in line 3.  It is not clear whether this is intended to refer to the first request or second request in Claim 71 or to one of the “previous requests” of Claim 86.  Claim 86 further recites “one or more first URIs” in line 5; it is not clear whether this includes the first URI as recited in Claim 71.  Claim 86 additionally recites “one or more second URIs” in line 6; it is not clear whether this includes the second URI as recited in Claim 71.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 does not further limit the subject matter of Claim 1 from which it depends.  Claim 12 only recites transmitting the session secret to the remote server based on historic usage of the credential; however, Claim 1 already recites transmitting the session secret to the remote server based on a determination to transmit the credential based on the historic usage.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11, 12, 15-17, 19-21, 24-26, 29, 31, 33, 36, 37, 40-46, 49, 50, 59, 64-66, and 69-87 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al, US Patent 9282098, in view of Renaud et al, US Patent Application Publication 2008/0222706.
In reference to Claim 1, Hitchcock discloses a method that includes, in response to a request for access to first content from a first URI, transmitting to a first location a credential required by a remote server to provide a client device with access to the remote server (column 10, lines 18-50, user attempts to access network site; column 14, lines 42-45, and column 15, lines 42-50, credentials provided); receiving session data that includes a session secret required by the remote server to provide the client device with subsequent access to the remote server (column 23, lines 16-37); receiving a second request for access to second content provided by a second URI and in response, transmitting the session secret to the remote server or a second location, based on determining whether to transmit the credential based on content accessible via the second URI (column 23, lines 38-63, and column 24, lines 11-17; see also column 23, lines 16-37, and column 20, lines 24-59; see also column 4, lines 26-45, computing device may be distributed among locations; column 11, lines 10-46, network page used to determine how to transmit credential, URL examined).  However, although 
Renaud discloses determining, based on historic usage of a credential, whether to transmit the credential to a remote server (paragraphs 0022-0023, 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hitchcock to include the use of historical usage data, in order to reduce fraud (see Renaud, paragraph 0020).
In reference to Claim 6 and 66, Hitchcock and Renaud further disclose a plurality of accounts and transmitting a notification of which accounts are accessible (see Hitchcock, column 2, lines 58-63).
In reference to Claims 8, 11, and 12, Hitchcock and Renaud further disclose authenticating the client device to a proxy server and selectively transmitting the session secret (see Hitchcock, column 9, lines 32-43).
In reference to Claims 15-17, Hitchcock and Renaud further disclose recognizing a target URI or field of the remote server and that the credential is transmitted to the target URI or field, based on a name, reference, number, length, characteristic, or type of the field or URI (see Hitchcock, column 19, lines 14-22).
In reference to Claim 18, Hitchcock and Renaud further disclose restricting access to a portion of the remote server based on the data received indicative of a name, reference, number, length, characteristic, or type of the field or URI (Hitchcock, column 23, lines 16-63; column 20, lines 24-59).

In reference to Claims 24 and 25, Hitchcock and Renaud further disclose recognizing a target URI or field of the remote server and that the session data is transmitted to the target URI or field, based on a name, reference, number, length, characteristic, or type of the field or URI (see Hitchcock, column 19, lines 14-22).
In reference to Claim 64, Hitchcock and Renaud further disclose a session secret cookie (Hitchcock, column 26, lines 29-33).
In reference to Claim 65, Hitchcock and Renaud further disclose a plurality of remote servers and selectively routing the request to the appropriate server (Hitchcock, column 2, lines 58-63; column 23, lines 38-50, plural network sites can be accessed).
In reference to Claim 69, Hitchcock and Renaud further disclose elements of a web page accessible via a URI (Hitchcock, column 11, lines 10-46, elements of network page).

Claims 26, 29, 31, 33, 36, 37, 40-46, 49, 50, and 70 are directed to systems having functionality corresponding to the methods of Claims 1, 4-6, 8-12, 15-21, 24, 25, and 69, and are rejected by a similar rationale.
In reference to Claim 59, Hitchcock and Kerzner further disclose determining a legitimacy of a user and denying access to a portion of the remote server while allowing 
Claims 71-87 are directed to software implementations of the methods of Claims 1, 6, 8, 15-17, 19, 21, 24, 25, and 69 and/or corresponding to the functionality of the systems of Claims 26, 29, 31, 33, 36, 37, 40-46, 49, 50, 59, and 70, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Zachary A. Davis/Primary Examiner, Art Unit 2492